Citation Nr: 9924399	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-operative residuals of a thoracotomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from December 1951 to December 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the RO, 
which denied the veteran's claim for a compensable rating for 
residuals of a thoracotomy.  In March 1998, the Board 
remanded the appeal for additional evidentiary development.  


FINDINGS OF FACT

1.  In March 1955, the veteran underwent a thoracotomy for 
the removal of a neurofibroma, which included the removal of 
the right fifth rib.  

2.  The veteran does not experience symptomatic scarring or 
any respiratory symptomatology as a result of the 
thoracotomy.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service-
connected post-operative residuals of a thoracotomy for the 
removal of a neurofibroma are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.71(a), 4.97, 4.118 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, while the veteran's service medical 
records may appear incomplete, particularly for a separation 
examination report, they appear to include a complete set of 
hospital records regarding the March 1955 surgery pertinent 
to the instant appeal.  Upon review of the development 
undertaken since the Board's March 1998 Remand, the Board is 
satisfied that all reasonable attempts have been made to 
obtain any additionally available service medical records.  
Specifically, in June 1998, the National Personnel Records 
Center (NPRC) indicated that no additional service medical 
records existed beyond those already obtained.  Additionally, 
the existing service medical records include records from 
Fitzsimons Army Hospital, contrary to what was previously 
noted.  Moreover, treatment records from the West Virginia 
University Hospital, dated from 1978 to 1995, were obtained 
pursuant to the Board's remand, and an attempt was made to 
obtain any additional treatment records from the VA Medical 
Center in Clarksburg, West Virginia (only duplicate records 
were received).  The Board is accordingly of the opinion that 
no further duty to assist is mandated by § 5107.  

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Further, although the recorded history of a disability is to 
be reviewed in order to make a more accurate evaluation, the 
regulations do not give historical reports precedence over 
current findings.  As noted in the Board's March 1998 Remand, 
the VA examinations of November and December 1991, May 1996 
and February 1997 were inadequate as the evidence then of 
record was incomplete, and the veteran's VA claims file was 
not made available at the time of those examinations.  
Because of this, and in light of the above, the Board finds 
that the more probative evidence is the current VA 
examination reports of August and December 1998 since they 
best reflect the veteran's present level of disability, and 
included a review of all of the evidence of record. 

Disability evaluations are determined by the application of a 
schedule for ratings of disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The VA's Schedule for 
Rating Disabilities at 38 C.F.R. Part 4 identifies separate 
diagnostic codes for various disabilities.  The governing 
regulations provide that the higher of any two evaluations 
will be assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected thoracotomy residuals have 
historically been rated under 38 C.F.R. § 4.97, Diagnostic 
Code 6820, for benign neoplasms of any specified part of the 
respiratory system, by analogous application of an 
appropriate Diagnostic Code for respiratory symptomatology.  
However, it is noted that VA examination reports of record, 
including those most recently prepared in August 1998 and 
December 1998, show no respiratory symptomatology that 
adversely affects function.  Specifically, on examinations in 
August and December 1998, the examiners noted no evidence of 
any pulmonary disorder and no respiratory failure.  The chest 
mobility appeared to be normal, the chest was symmetrical, 
and the lungs were clear to percussion and auscultation.  
There was no tenderness over the thoracotomy scar.  In 
December 1998, the examiners noted that there was no change 
in his ordinary activities, no disability impairment, and no 
restricted activities.  While chest x-rays revealed a soft 
tissue density in the right paravertebral area, which had not 
changed since the prior study one year earlier, the 
examiner's noted no associated respiratory symptomatology.  
Moreover, pulmonary function tests were within normal limits, 
although the small airway function showed moderate reduction.  
The diagnoses were: status post thoracotomy for neurofibroma; 
soft tissue shadows in the right lung increased in size since 
1991, which most likely represents a neurofibroma; and, 
residual surgical scar from thoracotomy, no local tenderness, 
and no keloid formation.  The examiner opined that the 
findings most likely represented a recurrence of the prior 
neurofibroma, and that the veteran may require surgical 
intervention in the future.  

The Board finds it significant that the August 1986 RO rating 
decision which established service connection for residuals 
of the veteran's thoracotomy for the removal of a 
neurofibroma, recognized that the March 1955 in-service 
thoracotomy surgery included the removal of the right fifth 
rib.  The Board has reviewed the service medical records, 
including the March 1955 surgery report, which indeed shows 
that the right fifth rib was removed by subperiosteal 
dissection.  Accordingly, while historically the veteran's 
service-connected thoracotomy residuals were rated on 
residual respiratory symptoms, the Board is of the opinion 
that a Diagnostic Code regarding the removal of this rib is 
for consideration.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5297, a 10 percent 
rating is warranted for "[r]ibs, removal of: . . .[o]ne or 
resection of two or more ribs without regeneration."  A 20 
percent rating is warranted where there has been removal of 
two ribs; a 30 percent rating is warranted for removal of 
three or four ribs; a 40 percent rating is warranted where 
five or six ribs have been removed; a 50 percent rating is 
warranted where more than six ribs have been removed.  38 
C.F.R. § 4.71(a), Diagnostic Code 5297 (1998).  The notes to 
Diagnostic Code 5297 also provide that the ratings for rib 
resection or removal are generally not to be applied with 
ratings for various respiratory illnesses except in 
circumstances not relevant to the instant case.  

The Board finds that a 10 percent evaluation is warranted, 
under Diagnostic Code 5297, for the post-operative residuals 
of the removal of the fifth rib.  This is so, even though 
Diagnostic Code 5297, as written, is vague as to whether the 
"without regeneration" requirement applies both to the 
removal of one rib and the resection of two or more ribs, or 
just to cases where there was only a resection.  It is noted 
that the criteria for removal of two or more ribs includes no 
requirement that there not be regeneration of the removed 
ribs in order to receive a compensable rating.  Accordingly, 
a strong argument for not interpreting Diagnostic Code 5297 
to include such limitation for the removal of only one rib 
exists, so that the restriction against regeneration applies 
only to the resection of two or more ribs.  

In the present case, a July 1959 VA chest x-rays show the 
partial regeneration of the right fifth rib.  December 1991 
VA chest x-rays show a deformity of the posterior portion of 
the right fifth rib, which suggests that the veteran's fifth 
rib had regenerated over the intervening years, albeit with 
some deformity.  With interpretation and application of 
Diagnostic Code 5297 in a way which is most favorable to the 
veteran, the Board finds that a 10 percent evaluation is 
warranted.  This is so because he had the rib removed in 
service, albeit with subsequent regeneration.

In finding that a 10 percent evaluation is warranted, 
however, no greater evaluation is available under Diagnostic 
Code 5297 without a showing of the removal of more than one 
rib, or without the objective demonstration of respiratory 
impairment under appropriate Diagnostic Codes, including 
Diagnostic Code 6820, as historically considered, or without 
a showing of greater impairment due to the thoracotomy scars, 
as detailed below.  

In finding that no more than a 10 percent evaluation is 
warranted, the Board has considered 38 C.F.R. § 4.118 under 
which scars are rated.  It is noted that the August 1986 RO 
rating decision, which granted service connection for the 
residuals of the veteran's thoracotomy, recognized that these 
residuals included what, at that time, was described as an 
18-inch "normal" scar under the right arm to the right 
shoulder.  

Diagnostic Code 7800 allows for the application of a 10 
percent evaluation for moderately disfiguring scars of the 
head, face or neck; a 30 percent evaluation would require the 
finding of severe scars, of the head, face or neck, producing 
a marked and unsightly deformity.  As the veteran's scar is 
located under the right arm running to the right shoulder, 
Diagnostic Code 7800 is not for application.  Additionally, 
tender and painful, or poorly nourished scars, with repeated 
ulceration, are allowed no more than a 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  On 
most recent VA examination in December 1998, no painful scar 
was reported or found on examination; additionally, no poorly 
nourished scars with repeated ulceration were identified.  On 
VA examination in February 1997, the veteran's thoracotomy 
scar was noted to be 12 inches in length, running over the 
right lateral chest extending posteriorly.  It was well 
healed, although darker than the surrounding skin color.  No 
local tenderness or keloid formation was found.  Similarly, 
the remaining evidence of record shows no local tenderness or 
keloid formation.  Accordingly, no basis for an evaluation in 
excess of 10 percent is of record.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that the preponderance 
of the evidence is against a claim for greater than a 10 
percent rating for the reasons set out above.  

In reaching this final determination, the Board has noted the 
veteran's complaints of pain and right shoulder impairment in 
considering the claim for an increased rating.  First, it 
must be noted that the veteran is not service connected for 
any right shoulder or right upper extremity disorder.  
Accordingly, his complaints of right shoulder and right arm 
pain and impairment are not for consideration in the instant 
appeal.  The Board recognizes that service connection is in 
effect for the residuals of a thoracotomy, which include the 
removal of the right fifth rib.  To the extent that some of 
his complaints of pain cannot be reasonably disassociated 
with service-connected thoracotomy residuals, the Board has 
given due consideration to his complaints of pain.  In DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), the Court held that 
consideration must be given to functional losses caused by 
pain, limited or excess movement, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  However, in the instant case on appeal, 
the veteran's service-connected thoracotomy residuals are 
rated by application of Diagnostic Codes which are not 
predicated on loss of range of motion.  As demonstrated 
above, the veteran's service-connected disability is rated on 
respiratory symptomatology, scarring, or the loss of his rib, 
albeit as regenerated.  Accordingly, as the Court held in 
similar situations, sections 4.40 and 4.45 are not for 
application.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In closing, the Board finds that the evidence discussed herein 
does not show such an unusual or exceptional disability 
picture so as to render "impractical" the application of the 
regular schedular standards.  In particular, the veteran's 
service-connected thoracotomy residuals have not required 
frequent periods of hospitalization; nor has marked 
interference with employment been shown.  In this regard, it 
is noted that the veteran's primary argument on appeal is that 
he has had a recurrence of the neurofibroma.  However, with no 
showing of any related symptomatology, other than complaints 
of some occasional discomfort, and without any impairment as 
contemplated by applicable criteria, symptomatic scarring or 
debilitating respiratory residuals, no schedular or 
extraschedular basis for an evaluation in excess of 10 percent 
is of record.  As the veteran's service-connected residuals of 
a thoracotomy have, to date, required no regular or frequent 
treatment, or hospitalization, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Board finds that the evidence of record 
warrants no more than a 10 percent evaluation.  


ORDER

An increased (10 percent) evaluation, is granted, subject to 
the regulations governing the award of monetary benefits. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

